Citation Nr: 1514048	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on October 13, 2012.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and January 2013 decisions of the VA Medical Center (VAMC) in Gainesville, Florida.

The Veteran's claims file contains a May 2011 VA Form 21-22a, "Appointment of Individual as Claimant's Representative," in favor of the attorney listed on the first page.  The limited power of attorney included with the appointment shows that the attorney was authorized to represent the Veteran in matters before the VAMC.  In the medical reimbursement claim on appeal, the VAMC did not recognize the Veteran as having any representative and did not send copies of adjudicatory documents to him.  However, in January 2013, the representative requested a copy of the Veteran's claims file with documents added since October 2011.  In August 2014, the Board complied with the request and sent a copy of the Veteran's claims file with all documents added since October 2011.  As the Veteran's claims folder currently contains a copy of the medical reimbursement file, with records dated since October 2011, the Board concludes that the Veteran's representative received copies of all pertinent documents pertaining to the issue on appeal.  Therefore, the Board finds that it may proceed to adjudicate this appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, evaluated as zero percent disabling. 

2.  On October 13, 2012, care and services were rendered for bronchitis. 

3.  The medical care that the Veteran received on October 13, 2012, was not preauthorized by VA and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

4.  A VA facility was feasibly available at the time of the Veteran's receipt of private medical care on October 13, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during on October 13, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to statutes and regulations which concern special provisions relating to VA benefits and which contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case.  See, e.g., March 2013 notice.  Accordingly, no further duty to notify the Veteran is required.  

With regard to VA's duty to assist the Veteran, the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired on October 13, 2012.  This determination involves the medical records from that time period and the medical decision from the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  The Board finds that the VA medical review completed by a licensed practical nurse is adequate under this fact pattern to make the finding that the care sought was not for a medical emergency.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II.  Analysis

The Veteran seeks payment or reimbursement for the medical care that he received during treatment on October 13, 2012.  At the time of his treatment, he was service-connected for bilateral hearing loss, evaluated as zero percent disabling.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;
(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70,067-71.  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

Chest X-rays in September 2012 showed a pulmonary nodule in the right upper lobe.  An October 5, 2012, VA treatment record shows that the Veteran was telephoned to remind him of an upcoming appointment for a CAT scan in November 2012; a voicemail message was left.

The Veteran sought private treatment for dyspnea and history of asthma on October 13, 2012.  The treatment records shows that he arrived by private vehicle at 5:37 pm.  He reported that his dyspnea started about two weeks ago and was still present.  He reported that it had been waxing/waning.  The Veteran described his dyspnea as moderate.  He reported having a cough, wheezing, dyspnea on exertion, and moderate amounts of sputum.  He reported being seen by VA two weeks earlier and that he had had similar symptoms many times.  Examination revealed that he was not in respiratory distress and breath sounds were normal.  The discharge diagnosis was bronchitis. 

The December 2012 and January 2013 decisions on appeal show that the Veteran's claim was denied because the care was non-emergent.

In his January 2013 notice of disagreement, the Veteran reported that he had an emergency and went to the Gainesville VAMC and was treated for a severe cough and chest tightness.  He reported that the nodule found on his right lung became of great concern to him.  The Veteran reported that he suffered from asthma and emphysema also.  He reported that a week later, he suffered a severe asthma attack, at which time his wife took him to a private facility, which was right down the street from his home.  He reported that he felt that going to Gainesville from where he lived, which was an hour's drive, would have been taking too much time.  The Veteran reported that his wife told him that he was turning blue.

A January 2013 second review of the claim by a licensed practical nurse, which reviewed the Veteran's notice of disagreement, shows that the original determination that the care was non-emergent should be upheld.
There is no indication that the Veteran attempted to contact VA for treatment on October 13, 2012.  Indeed, he has not contended that he sought preauthorization from VA or that he contacted a VA facility and was refused.  There is also no indication that he was participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 in October 2012.  

Based on a review of the record, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during treatment on October 13, 2012, is not warranted.  

Initially, the Board finds that his treatment on October 13, 2012, was not preauthorized by VA.  With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of:  1) a service-connected disability; 2) a disability for which a veteran was discharged or released from the active military, naval, or air service; 3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; 4) a disability associated with and held to be aggravating a service-connected disability; or 5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In this case, the evidence fails to show that the emergency treatment provided to the Veteran on October 13, 2012, was preauthorized.  Indeed, the Veteran has not contended that he sought authorization from VA prior to his seeking treatment on October 13, 2012.  

Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  Here, there is no indication that the Veteran was receiving medical care at VA at the time of the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency room care that the Veteran received because he was not eligible for fee-basis care.  There is no indication that VA facilities or other government facilities were not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or were not capable of furnishing care or services required.  The Board finds, therefore, that the medical expenses incurred as a result of private treatment on October 13, 2012, were unauthorized.  

Thus, as the Board has concluded that the treatment was not preauthorized by VA, the Board will now discuss why the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 are not met.  

As noted above, the Veteran is only service-connected for bilateral hearing loss, evaluated as zero percent disabling, and the treatment received on October 13, 2012, was for bronchitis.  The evidence does not show, nor does the Veteran contend, that bronchitis was aggravating his service-connected disability.  Additionally, the evidence does not show that the Veteran was participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31.  Therefore, the first criteria for reimbursement under 38 U.S.C.A. § 1728 have not been met.  As all three statutory requirements under 38 U.S.C.A. § 1728 have to be met before reimbursement could be authorized, the Board concludes that payment or reimbursement under this statutory provision is not warranted.  
The Board also concludes that payment or reimbursement is not warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  As noted above, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act requires that the treatment be for a medical emergency and that VA or other Federal facilities were not feasibly unavailable.

Initially, the Board finds that the evidence fails to show that the treatment at issue was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Even though the Veteran reported that he felt that the situation was an emergency, the pertinent medical records fail to show that the Veteran's treatment was for an emergency.  As discussed above, the admission note shows that the Veteran had been having symptoms for the last two weeks.  The fact that the Veteran waited for two weeks prior to seeking treatment weighs against a finding that it was for a medical emergency.  The evidence also shows that the Veteran arrived by private vehicle.  As the Veteran did not need an ambulance to arrive for treatment, such also weighs against a finding that the treatment on October 13, 2012, was for an emergency.  Additionally, while the Veteran reported having a severe asthma attack, the evidence shows that he was in no respiratory distress and his breath sounds were normal.  The Veteran was discharged the same day he sought treatment with a diagnosis of bronchitis.  Furthermore, the only medical opinion of record, that of a VA clinician in January 2013, indicates that the treatment received on October 13, 2012, was not for a medical emergency.  That opinion is uncontradicted.  None of the records on October 13, 2012, shows that the treatment received was rendered in an emergency.  As such, in the Board's judgment, a preponderance of the evidence indicates that the treatment on October 13, 2012, was for not for a medical emergency.  

Moreover, a separate basis for denial of this claim is that there is no indication that VA or other Federal facilities were not feasibly unavailable.  Review of the record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  "Feasibly available" is not defined in the relevant statutes or regulation.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  

As noted above, the Veteran arrived at the hospital at 5:37 pm; he has not indicated that a VA or other Federal facility was not open at that time.  Although the Veteran reported that the VAMC in Gainesville was too far away in light of his symptoms, as already discussed above, the evidence shows that the Veteran had been having symptoms for two weeks prior to seeking treatment.  In light of the Board's finding that the treatment at issue was not for a medical emergency, even if the VAMC was an hour away, the evidence fails to show that a VA or other facility was not feasibly available to the Veteran for his treatment received on October 13, 2012.  

Therefore, the Board must find that treatment provided to the Veteran on October 13, 2012, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  As all three statutory requirements under 38 U.S.C.A. § 1728 have to be met before reimbursement could be authorized, the Board concludes that payment or reimbursement under this statutory provision is not warranted.  

For the reasons set forth above, the Board finds that treatment provided to the Veteran on October 13, 2012, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120(b)(c).  See also 38 U.S.C.A. § 1728.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on October 13, 2012, is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment on October 13, 2012, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


